Matter of Wellsville Realty, LLC/Wellsville Care Manor v Board of Assessors (2018 NY Slip Op 01805)





Matter of Wellsville Realty, LLC/Wellsville Care Manor v Board of Assessors


2018 NY Slip Op 01805


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


362 CA 17-01574

[*1]IN THE MATTER OF WELLSVILLE REALTY, LLC/WELLSVILLE CARE MANOR, PETITIONER-APPELLANT,
vBOARD OF ASSESSORS AND/OR ASSESSOR OF TOWN OF WELLSVILLE AND BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS. 


HERMAN KATZ CANGEMI & CLYNE, LLP, MELVILLE (JACQUELYN L. MASCETTI OF COUNSEL), FOR PETITIONER-APPELLANT. 
BENNETT, DIFILIPPO & KURTZHALTS, LLP, EAST AURORA (MAURA C. SEIBOLD OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Allegany County (Terrence M. Parker, A.J.), entered October 21, 2016 in proceedings pursuant to RPTL article 7. The order denied the petition challenging the real property tax assessment for the 2014-2015 tax year. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court